Exhibit 10.6

 

Goldman, Sachs & Co.

One New York Plaza

New York, NY 10004

 

April 30, 2009

 

To: Textron Inc.

40 Westminster Street

Providence, RI 02903

Attention: Chief Financial Officer

Telephone No.:

(401) 421-2800

Facsimile No.:

(401) 457-3533

 

Re:

Additional Issuer Warrant Transaction

 

A/C:

028320281

 

Ref. No.:

SDB1630442185

 

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Textron Inc. (the “Company”) to
Goldman, Sachs & Co. (“Bank”) on the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for the
Transaction.

 

The definitions and provisions contained in the 1996 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. The Transaction shall be
deemed to be a Share Option Transaction within the meaning set forth in the
Equity Definitions.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.             This Confirmation evidences a complete and binding agreement
between Bank and the Company as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Bank and the Company had executed an agreement in such form
(but without any Schedule except for the election of United States dollars as
the Termination Currency) on the Trade Date. In the event of any inconsistency
between provisions of that Agreement and this Confirmation, this Confirmation
will prevail for the purpose of the Transaction to which this Confirmation
relates. The parties hereby agree that no Transaction other than the Transaction
to which this Confirmation relates shall be governed by the Agreement.

 

2.             The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms:

 

 

 

Trade Date:

April 30, 2009

 

 

Warrants:

Equity call warrants, each giving the holder the right to purchase one Share at
the Strike Price, subject to the Settlement Terms set forth below. For the
purposes of the Equity Definitions, each reference to a Warrant herein shall be
deemed to be a reference to a Call Option.

 

 

Warrant Style:

European

 

--------------------------------------------------------------------------------


 

Buyer:

Bank

 

 

Seller:

The Company

 

 

Shares:

The common stock of Company, par value USD 0.125 per Share  (Exchange symbol
“TXT”)

 

 

Number of Warrants:

2,285,715, subject to adjustments provided herein.

 

 

Daily Number of Warrants:

For any Expiration Date, as provided in Schedule A to this Confirmation, subject
to adjustment pursuant to the provisos to “Expiration Date(s)”.

 

 

Warrant Entitlement:

One Share per Warrant

 

 

Number of Shares:

The product of the Number of Warrants and the Warrant Entitlement

 

 

Strike Price:

USD 15.75

 

 

Premium:

USD 5,150,400

 

 

Premium Payment Date:

May 5, 2009

 

 

Exchange:

The New York Stock Exchange

 

 

Related Exchange(s):

The principal exchange(s) for options contracts or futures contracts, if any,
with respect to the Shares.

 

 

Exercise and Valuation:

 

 

 

Expiration Time:

The Valuation Time

 

 

Expiration Date(s):

Each Exchange Business Day during the period from and including the First
Expiration Date to and including the 45th Exchange Business Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date
(including the First Expiration Date), the Calculation Agent shall make
adjustments, if applicable, to the Daily Number of Warrants or shall reduce such
Daily Number of Warrants to zero for which such day shall be an Expiration Date
and shall designate an Exchange Business Day or a number of Exchange Business
Days as the Expiration Date(s) for the remaining Daily Number of Warrants or a
portion thereof for the originally scheduled Expiration Date; and provided
further that if such Expiration Date has not occurred pursuant to this clause as
of the eighth Exchange Business Day following the last scheduled Expiration Date
under the Transaction, the Calculation Agent shall have the right to declare
such Exchange Business Day to be the final Expiration Date and the Calculation
Agent shall determine its good faith estimate of the fair market value for the
Shares as of the Valuation Time on that eighth Exchange Business Day or on any
subsequent Exchange Business Day, as the Calculation Agent shall determine using
commercially reasonable means.

 

 

First Expiration Date:

August 1, 2013, subject to Market Disruption Event below.

 

 

Automatic Exercise:

Applicable; and means that a number of Warrants for each Expiration Date equal
to the Daily Number of Warrants (as adjusted pursuant to the terms hereof) for
such Expiration Date will be deemed to be automatically exercised.

 

 

Market Disruption Event:

Section 4.3(a)(ii) is hereby amended by adding after the words “or Share Basket
Transaction” in the first line thereof a phrase “a failure by the Exchange or
Related Exchange to open for trading during its regular trading session or” and
replacing the phrase “during the one-half hour period that ends at the

 

2

--------------------------------------------------------------------------------


 

 

relevant Valuation Time” with the phrase “at any time during the regular trading
session on the Exchange or any Related Exchange, without regard to after hours
or any other trading outside of the regular trading session hours”.

 

 

Valuation applicable to each Warrant:

 

 

 

Valuation Time:

At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

 

 

Valuation Date:

Each Exercise Date. Notwithstanding anything to the contrary in the Equity
Definitions, if there is a Market Disruption Event on any Valuation Date, then
the Calculation Agent shall determine the Settlement Price for such Valuation
Date on the basis of its good faith estimate of the market value for the
relevant Shares on such Valuation Date.

 

 

Settlement Terms applicable to the Transaction:

 

 

 

Method of Settlement:

Net Share Settlement; provided that Cash Settlement shall apply if Company
validly elects Cash Settlement pursuant to the provisions of “Cash Settlement
Election” below.

 

Company agrees that (i) it will elect Cash Settlement in respect of the
Transaction only if it also validly elects cash settlement in respect of the
transaction governed by the Issuer Warrant Transaction Confirmation dated
April 29, 2009 between Bank and Company (the “Initial Warrant Confirmation” and
such transaction, the “Initial Warrant Transaction”), and (ii) it will elect
cash settlement in respect of the Initial Warrant Transaction only if it also
validly elects Cash Settlement in respect of the Transaction.  If Cash
Settlement is not validly elected for either the Transaction or the Initial
Warrant Transaction pursuant to the provisions of “Cash Settlement” below or the
provisions of the Initial Warrant Confirmation, respectively, then
notwithstanding anything to the contrary in the Confirmation or the Initial
Warrant Confirmation (A) Net Share Settlement shall apply in respect of the
Transaction and (B) “Net Share Settlement” (as defined in the Initial Warrant
Confirmation) shall apply in respect of the Initial Warrant Transaction.

 

 

Net Share Settlement:

On the relevant Settlement Date, Company shall deliver to Bank, the Share
Delivery Quantity of Shares for such Settlement Date to the account specified
hereto free of payment through the Clearance System.

 

 

Share Delivery Quantity:

For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date in respect of such Settlement Date
rounded down to the nearest whole number, plus cash in lieu of any fractional
Shares (based on such Settlement Price).

 

 

Net Share Settlement Amount:

For any Settlement Date, an amount equal to the product of (i) the Number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for such Settlement Date and (iii) the Warrant
Entitlement.

 

 

Strike Price Differential:

(a)  If the Settlement Price for any Valuation Date is greater than the Strike
Price, an amount equal to the excess of such Settlement Price over the Strike
Price; or

 

 

 

(b)  If such Settlement Price is less than or equal to the Strike Price, zero.

 

 

Settlement Price:

For any Valuation Date, the per Share volume-weighted average price for such
Valuation Date as displayed under the heading “Bloomberg VWAP” on Bloomberg
page TXT.N <equity> AQR (or any successor thereto) in respect of

 

3

--------------------------------------------------------------------------------


 

 

the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such Valuation
Date or if such price is unavailable, the market value of one Share on such
Valuation Date, as determined by the Calculation Agent in its reasonable
discretion (in each case, without regard to pre-open or after hours trading
outside of any regular trading session for such Valuation Date). Notwithstanding
anything to the contrary in the Equity Definitions, if there is a Market
Disruption Event on any Valuation Date, then the Calculation Agent shall
determine the Settlement Price for such Valuation Date on the basis of its good
faith estimate of the market value for the relevant Shares on such Valuation
Date.

 

 

Settlement Date:

For any Exercise Date, the date defined as such in Section 6.2 of the Equity
Definitions, subject to Section 9(o)(i) hereof.

 

 

Cash Settlement Election:

Subject to the provisions of “Method of Settlement” above, with respect to all
Warrants to be exercised on the Expiration Dates, the Company can elect Cash
Settlement by delivering a written notice to Bank (the “Cash Settlement Notice”)
on or prior to the fifth (5th) scheduled Exchange Business Day immediately
preceding the First Expiration Date, which Cash Settlement Notice shall contain:

 

 

 

(i)  a representation that (x) on the date of such Cash Settlement Notice,
neither the Company nor any of its affiliates is in possession of any material
non-public information with respect to the Company or its Shares, (y) the
Company is electing Cash Settlement in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5 under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) and (z) the Company has not entered
into or altered any hedging transaction relating to the Shares corresponding to
or offsetting the Transaction;

 

 

 

(ii)  a representation that the Company is not electing Cash Settlement to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares);

 

 

 

(iii)  an acknowledgment by the Company that (A) any transaction by Bank
following the Company’s election of Cash Settlement shall be made at Bank’s sole
discretion and for Bank’s own account and (B) the Company does not have, and
shall not attempt to exercise, any influence over how, when, whether or at what
price to effect such transactions, including, without limitation, the price paid
or received per Share pursuant to such transactions, or whether such
transactions are made on any securities exchange or privately;

 

 

 

(iv)  an agreement by the Company that, during the period commencing on the date
of such Cash Settlement Notice and ending on the second Exchange Business Day
following the last Settlement Date hereunder, without the prior written consent
of Bank, the Company shall not, and shall cause its affiliates and affiliated
purchasers (each as defined in Rule 10b-18 under the Exchange Act) not to,
directly or indirectly (including, without limitation, by means of a derivative
instrument), purchase, offer to purchase, place any bid or limit order that
would effect a purchase of, or commence any tender offer relating to, any Shares
or any security convertible into or exchangeable for the Shares in the public
markets; and

 

 

 

(v) a representation that the assets of Company at their fair valuation exceed
the liabilities of Company, including contingent liabilities; the capital of
Company is adequate to conduct the business of Company; and Company has the
ability to pay its debts and obligations as such debts mature and does not

 

4

--------------------------------------------------------------------------------


 

 

intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

 

 

Cash Settlement:

If Cash Settlement is applicable, on each Settlement Date, the Company shall
deliver to Bank (to an account specified by Bank) the Net Share Settlement
Amount for such Settlement Date.

 

 

 

In addition to any other requirements set forth herein, the Company agrees that
it shall not have the right to elect Cash Settlement if Bank notifies the
Company that, in the reasonable judgment of Bank the election of Cash Settlement
or any purchases of Shares that Bank (or its affiliates) might make in
connection therewith based upon the advice of counsel and as a result of events
occurring after the Trade Date, would raise material risks under applicable
securities laws.

 

 

Failure to Deliver:

Inapplicable

 

 

Other Applicable Provisions:

The provisions of Sections 6.6, 6.7, 6.8, 6.9 and 6.10 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Net Share Settled”. “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

 

 

3.     Additional Terms applicable to the Transaction:

 

 

Adjustments applicable to the Warrants:

 

 

 

Method of Adjustment:

Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may adjust the
Strike Price, the Number of Warrants, the Daily Number of Warrants and the
Warrant Entitlement. Notwithstanding the foregoing, any cash dividends or
distributions on the Shares, whether or not extraordinary, shall be governed by
Section 9(j) of this Confirmation and not by Section 9.1(c) of the Equity
Definitions.

 

 

Extraordinary Events applicable to the Transaction:

 

 

 

Consequence of Merger Events

 

 

 

(a) Share-for-Share:

Alternative Obligation; provided that the Calculation Agent will determine if
the Merger Event affects the theoretical value of the Transaction and if so Bank
in its sole discretion may elect to make adjustments to any of the Strike Price,
the Number of Warrants, the Daily Number of Warrants, the Warrant Entitlement
and any other term necessary to reflect the characteristics (including
volatility, dividend practice, borrow cost and liquidity) of the New Shares.
Notwithstanding the foregoing, Cancellation and Payment shall apply in the event
the New Shares are not publicly traded on a United States national securities
exchange or quoted on The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors).

 

 

(b) Share-for-Other:

Cancellation and Payment

 

 

(c) Share-for-Combined:

Cancellation and Payment; provided that on or prior to the Merger Date the Bank
may elect, in its sole discretion, to apply the consequence specified opposite
“Share for Share” to that portion of the consideration that consists of New
Shares (as determined by the Calculation Agent) and the consequence

 

5

--------------------------------------------------------------------------------


 

 

specified opposite “Share for-Other” to that portion of the consideration that
consists of Other Consideration (as determined by the Calculation Agent).

 

 

In the event of any “Tender Offers” (as defined in the 2002 ISDA Equity
Derivatives Definitions (the “2002 Definitions”)), the following consequences,
each as defined in the 2002 Definitions and including any relevant cross
references, shall apply to such Tender Offers:

 

(a) Share-for-Share:

Modified Calculation Agent Adjustment (as defined in the 2002 Definitions and
including any relevant cross references)

 

 

(b) Share-for-Other:

Modified Calculation Agent Adjustment (as defined in the 2002 Definitions and
including any relevant cross references)

 

 

(c) Share-for-Combined:

Modified Calculation Agent Adjustment (as defined in the 2002 Definitions and
including any relevant cross references)

 

 

Nationalization or Insolvency:

Cancellation and Payment

 

 

4.     Calculation Agent:

Bank; provided that all determinations made by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner.  Following any
calculation by the Calculation Agent hereunder and a prior written request by
Company, the Calculation Agent will provide to Company by e-mail to the e-mail
address provided by Company in such prior written request a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such calculation.  For the
avoidance of doubt, nothing in this provision will require Bank to provide its
proprietary models to Company.

 

5.     Account Details:

 

(a)           Account for payments to Company:

 

JPMorgan Chase

New York, NY

Fed Wire:  021000021

Swift / BIC:  CHASUS33

CHIP No:  0002

CHIP UID:  280099

Account name:  Textron Inc.

Account No:  9101013655

 

Account for delivery of Shares from Company:

 

To be provided by Company

 

(b)           Account for payments to Bank:

 

Chase Manhattan Bank New York

For A/C Goldman, Sachs & Co.

A/C #930-1-011483

ABA:  021-000021

 


ACCOUNT FOR DELIVERY OF SHARES TO BANK:


 


TO BE PROVIDED BY BANK

 

6

--------------------------------------------------------------------------------


 

6.     Offices:

 

The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

 

The Office of Bank for the Transaction is:  New York

 

Goldman, Sachs & Co.

One New York Plaza

New York, New York 10004

 

7.     Notices: For purposes of this Confirmation:

 

(a)           Address for notices or communications to Company:

 

Textron Inc.

40 Westminster Street

Providence, RI 02903

Attention: Chief Financial Officer

Telephone No.:

(401) 421-2800

Facsimile No.:

(401) 457-3533

 

Address for notices or communications to Bank:

 

To:

Goldman, Sachs & Co.

 

One New York Plaza

 

New York, NY 10004

Attn:

Serge Marquié,

 

Equity Capital Markets

Telephone:

(212) 902-9779

Facsimile:

(917) 977-4253

Email:

marqse@am.ibd.gs.com

 

With a copy to:

 

Attn:

Vijay Culas

 

Equity Capital Markets

Telephone:

(212) 902-6247

Facsimile:

(212) 428-1898

Email:

vijay.culas@gs.com

 

And email notification to the following address:

Eq-derivs-notifications@am.ibd.gs.com

 

8.             Representations and Warranties of the Company

 

The representations and warranties made by the Company pursuant to the
Underwriting Agreement (the “Underwriting Agreement”), dated as of April 29,
2009, between Company and J.P. Morgan Securities Inc. and Goldman, Sachs & Co.,
as representatives of the underwriters party thereto (the “Underwriters”) on the
“Option Closing Date” (as defined in the Underwriting Agreement), are true and
correct and are hereby deemed to be repeated to Bank as if set forth herein. The
Company hereby further represents and warrants to Bank that:

 

(a)           Company has all necessary corporate power and authority to
execute, deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has

 

7

--------------------------------------------------------------------------------


 

been duly and validly executed and delivered by Company and constitutes its
valid and binding obligation, enforceable against Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (whether considered in a
proceeding at law or in equity) and except that rights to indemnification and
contribution hereunder may be limited by federal or state securities laws or
public policy relating thereto.

 

(b)           Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Company hereunder will conflict with
or result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Company, or any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Company or (to the extent such
agreement is material to Company and its subsidiaries taken as a whole) any of
its subsidiaries is a party or by which Company or (to such extent) any of its
subsidiaries is bound or to which Company or (to such extent) any of its
subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument.

 

(c)           No consent, approval, authorization, or order of, or filing with,
any governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

 

(d)           The Shares initially issuable upon exercise of the Warrant by the
net share settlement method (the “Warrant Shares”) have been reserved for
issuance by all required corporate action of Company.  The Warrant Shares have
been duly authorized and, when delivered against payment therefor (which may
include Net Share Settlement in lieu of cash) and otherwise as contemplated by
the terms of the Warrant following the exercise of the Warrant in accordance
with the terms and conditions of the Warrant, will be validly issued, fully-paid
and non-assessable, and the issuance of the Warrant Shares will not be subject
to any preemptive or similar rights.

 

(e)           The Company is an “eligible contract participant” (as such term is
defined in Section 1(a)(12) of the Commodity Exchange Act, as amended.

 

(f)            The Company and each of its affiliates is not, on the date
hereof, in possession of any material non-public information with respect to
Company.

 

(g)           The Company is a “qualified institutional buyer” as defined in
Rule 144A under the Securities Act.

 

(h)           The assets used by the Company for its obligations under the
Transaction (1) are not assets of any “plan” (as such term is defined in
Section 4975 of the Internal Revenue Code (the “Code”)) subject to Section 4975
of the Code or any “employee benefit plan” (as such term is defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) subject to Title I of ERISA, and (2) do not constitute “plan assets”
within the meaning of Department of Labor Regulation 2510.3-101, 29 CFR
Section 2510-3-101.

 

(i)            There is no law, rule, regulation or regulatory order
(collectively, “Adverse Laws”) that, as a result of the ownership or control
(whether direct, beneficial, constructive or otherwise) of Shares by  The
Goldman Sachs Group, Inc. (“Bank Parent”) or any person controlled directly or
indirectly by Bank Parent, would give rise to reporting or registration
obligations or a requirement to obtain prior approval from any person or entity
on  Bank Parent or any such controlled person or would result in a not
insignificant adverse effect on Bank Parent or any such controlled person, other
than any Adverse Law that applies to the ownership of equity positions generally
without regard to the nature of the issuer’s business (such as Sections 13 and
16 of the Exchange Act) or any Adverse Law that applies solely as a result of
the business, identity, place of business or

 

8

--------------------------------------------------------------------------------


 

jurisdiction of organization of the holder of the common stock (such as the Bank
Holding Company Act of 1956, as amended).

 

(j)            Other than Textron Business Credit, Inc., which is a “Rhode
Island financial institution,” and Textron Financial Corporation, which is a
“Rhode Island bank holding company” but is not a bank holding company under the
Bank Holding Company Act of 1956, as amended, Company is not and does not
control, directly or indirectly, a bank or bank holding company or other
financial institution regulated under federal or state banking law.

 

9.             Other Provisions:

 

(a)           Opinions. The Company shall deliver an opinion of counsel
(including an in-house lawyer of the Company), dated as of the Trade Date, to
Bank with respect to the matters set forth in Sections 8(a) through (d) of this
Confirmation.

 

(b)           No Reliance, etc. Each party represents that (i) it is entering
into the Transaction evidenced hereby as principal (and not as agent or in any
other capacity); (ii) neither the other party or parties nor any of its or their
agents are acting as a fiduciary for it; (iii) it is not relying upon any
representations except those expressly set forth in the Agreement or this
Confirmation; (iv) it has not relied on the other party or parties for any
legal, regulatory, tax, business, investment, financial, and accounting advice,
and it has made its own investment, hedging, and trading decisions based upon
its own judgment and not upon any view expressed by the other party or parties
or any of its or their agents; and (v) it is entering into the Transaction with
a full understanding of the terms, conditions and risks thereof and it is
capable of and willing to assume those risks.

 

(c)           Repurchase Notices. The Company shall, on any day on which the
Company effects any repurchase of Shares, promptly give Bank a written notice of
such repurchase (a “Repurchase Notice”) on such day if following such
repurchase, the quotient of (i) the sum of (A) the Number of Shares for the
Transaction and (B) the aggregate number of Shares underlying any other warrants
purchased by Bank from Company, if any, divided by (ii) the number of the
Company’s outstanding Shares (such quotient expressed as a percentage, the
“Warrant Equity Percentage”) would be (x) greater than 9.0% or (y) 0.5% greater
than the Warrant Equity Percentage included in the immediately preceding
Repurchase Notice. The Company agrees to indemnify and hold harmless Bank and
its affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Bank’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person actually may become subject to, as a result
of the Company’s failure to provide Bank with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify the
Company in writing, and the Company, upon request of the Indemnified Person,
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others the Company may designate in
such proceeding and shall pay the fees and expenses of such counsel related to
such proceeding. The Company shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Company agrees to
indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. The Company shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any pending
or threatened

 

9

--------------------------------------------------------------------------------


 

proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

(d)           Regulation M. The Company is not, on the Trade Date or any
Exercise Date, and will not be, on any day during the period commencing on such
Exercise Date and ending on the second Exchange Business Day following the last
Settlement Date with respect to such Exercise Date, engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of the Company.  The Company
shall not, until the second Exchange Business Day immediately following the
Trade Date, engage in any such distribution.

 

(e)           No Manipulation. The Company is not entering into the Transaction
to create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares).

 

(f)            Board Authorization. The Company represents that it is entering
into the Transaction, solely for the purposes stated in the board resolution
authorizing the Transaction and in its public disclosure. The Company further
represents that there is no internal policy, whether written or oral, of the
Company that would prohibit the Company from entering into any aspect of the
Transaction, including, but not limited to, the issuances of Shares to be made
pursuant hereto.

 

(g)           Transfer or Assignment. The Company may not transfer any of its
rights or obligations under the Transaction without the prior written consent of
Bank. Bank may transfer or assign all or any portion of its rights or
obligations under the Transaction without consent of the Company to any third
party with a rating for its long term, unsecured and unsubordinated indebtedness
equal to or better than the lesser of (1) the credit rating of Bank at the time
of the transfer and (2) A- by Standard and Poor’s Rating Group, Inc. or its
successor (“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if
either S&P or Moody’s ceases to rate such debt, at least an equivalent rating or
better by a substitute agency rating mutually agreed by Company and Bank. If,
however, in Bank’s sole discretion, Bank is unable to effect a transfer or
assignment on pricing terms reasonably acceptable to Bank and within a time
period reasonably acceptable to Bank of a sufficient number of Warrants to
reduce (i) Bank Group’s “beneficial ownership” (within the meaning of Section 13
or Section 16 of the Exchange Act and rules promulgated thereunder) to equal to
or less than 7.5%, (ii) the Warrant Equity Percentage to equal to or less than
14.5%, and (iii) the Share Amount to equal to or less than the Post-Effective
Limit (if any applies), Bank may designate any Exchange Business Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that (i) Bank Group’s “beneficial ownership” following such
partial termination will be equal to or less than 7.5%, (ii) the Warrant Equity
Percentage following such partial termination will be equal to or less than
14.5%, and (iii) the Share Amount following such partial termination will be
equal to or less than such Post-Effective Limit. In the event that Bank so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (i) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
Terminated Portion, (ii) the Company shall be

 

10

--------------------------------------------------------------------------------


 

the sole Affected Party with respect to such partial termination and (iii) such
Transaction shall be the only Terminated Transaction (and, for the avoidance of
doubt, the provision of paragraph 9(n) shall apply to any amount that is payable
by the Company to Bank pursuant to this sentence).  “Bank Group” means Bank and
each business unit of its affiliates subject to aggregation with Bank under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder. 
The “Share Amount” as of any day is the number of Shares that Bank and any
person whose ownership position would be aggregated with that of Bank (Bank or
any such person, a “Bank Person”) under any law, rule, regulation or regulatory
order that for any reason becomes applicable to ownership of Shares after the
Trade Date (“Applicable Laws”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership of under the Applicable Laws, as determined by Bank in its reasonable
discretion. The “Post-Effective Limit” means (x) the minimum number of Shares
that would give rise to reporting or registration obligations or other
requirements (including obtaining prior approval from any person or entity) of a
Bank Person, or would result in an adverse effect on a Bank Person, under the
Applicable Laws, as determined by Bank in its reasonable discretion, minus
(y) 1% of the number of Shares outstanding.  If at any time Bank determines, in
its reasonable opinion based upon advice of counsel, that as a result of
Company’s direct or indirect interest in, or direct or indirect control of,
either Textron Business Credit, Inc. or Textron Financial Corporation, any state
or federal laws are or have become applicable to Bank’s ownership of Shares,
then the Post-Effective Limit and the Share Amount shall be determined as set
forth above in the definitions of those terms, irrespective of whether or not
such laws have been applicable to ownership of Shares on or prior to the Trade
Date.

 

(h)           Damages. Neither party shall be liable under Section 6.10 of the
Equity Definitions for special, indirect or consequential damages, even if
informed of the possibility thereof, except as specifically set forth otherwise
herein.

 

(i)            Early Unwind. In the event the sale of “Option Securities” (as
defined in the Underwriting Agreement) is not consummated with the Underwriters
for any reason or the Company fails to deliver to Bank opinions of counsel as
required pursuant to Section 9(a) by the close of business in New York on May 5,
2009 (or such later date as agreed upon by the parties, May 5, 2009 or such
later date the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”), on the Early Unwind Date and (i) the Transaction
and all of the respective rights and obligations of Bank and the Company under
the Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date; provided that, other
than to the extent the Early Unwind Date occurred as a result of the breach of
the Underwriting Agreement by the Underwriters, the Company shall reimburse
Bank, in cash or Shares, for any costs or expenses (including market losses)
relating to the unwinding of its or its affiliate’s hedging activities in
connection with the Transaction (including any loss or cost incurred as a result
of its terminating, liquidating, obtaining or reestablishing any hedge or
related trading position). The amount of any such reimbursement shall be
determined by Bank in its sole good faith discretion. Bank shall notify the
Company of such amount and the Company shall pay such amount in immediately
available funds or deliver Shares on the Early Unwind Date. Bank and the Company
represent and acknowledge to the other that, subject to the proviso included in
this paragraph, upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 

(j)            Dividends. If at any time during the period from but excluding
the Trade Date, to and including the final Expiration Date, an ex-dividend date
for a cash dividend occurs with respect to the Shares (an “Ex-Dividend Date”),
and that dividend is greater than the Regular Dividend on a per Share basis then
the Calculation Agent shall adjust the Strike Price, the Number of Warrants, the
Daily Number of Warrants and the Warrant Entitlement to preserve the fair value
of the Warrants to Bank after taking into account such dividend. “Regular
Dividend” shall mean USD 0.02 per Share per quarter.

 

11

--------------------------------------------------------------------------------


 

(k)           Reserved.

 

(l)            Additional Provisions.

 

(i)            The first paragraph of Section 9.1(c) of the Equity Definitions
is hereby amended to read as follows: “(c) If “Calculation Agent Adjustment” is
specified as the method of adjustment in the Confirmation of a Share Option
Transaction, then following the declaration by the Issuer of the terms of any
Potential Adjustment Event, the Calculation Agent will determine whether such
Potential Adjustment Event has a material effect on the theoretical value of the
relevant Shares or Warrants and, if so, will (i) make appropriate adjustment(s),
if any, to any one or more of:’ and, the sentence immediately preceding
Section 9.1(c)(ii) is hereby amended by deleting the words “diluting or
concentrative”.

 

(ii)           Section 9.1(e)(vi) of the Equity Definitions is hereby amended by
deleting the words “other similar” between “any” and “event”; deleting the words
“diluting or concentrative” and replacing them with “material”; and adding the
following words at the end of the sentence “or Warrants”.

 

(iii)          Section 9.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the third line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the period at the end of
subsection (ii) thereof and inserting the following words therefor “or (C) at
Bank’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the Agreement with respect to that Issuer.”

 

(iv)          Notwithstanding Section 9.7 of the Equity Definitions, everything
in the first paragraph of Section 9.7(b) of the Equity Definitions after the
words “Calculation Agent” in the third line through the remainder of such
Section 9.7 shall be deleted and replaced with the following:

 

“based on an amount representing the Calculation Agent’s determination of the
fair value to Buyer of an option with terms that would preserve for Buyer the
economic equivalent of any payment or delivery (assuming satisfaction of each
applicable condition precedent) by the parties in respect of the relevant
Transaction that would have been required after that date but for the occurrence
of the Option Value Event.”

 

(v)           Notwithstanding anything to the contrary in this Confirmation,
upon the occurrence of one of the following events, with respect to the
Transaction or any portion of the Transaction, (1) Bank shall have the right to
designate such event as an Additional Termination Event and designate an Early
Termination Date pursuant to Section 6(b) of the Agreement, and (2) the Company
shall be deemed the sole Affected Party and the Transaction or such portion of
the Transaction shall be deemed the sole Affected Transaction:

 

(A)          A “person” or “group” within the meaning of Section 13(d) of the
Exchange Act other than the Company, any of its subsidiaries or its or their
employee benefit plans, files a Schedule TO or any schedule, form or report
under the Exchange Act disclosing that such person or group has become the
direct or indirect ultimate “beneficial owner”, as defined in Rule 13d-3 under
the Exchange Act, of the common equity of the Company representing more than 50%
of the voting power of such common equity.

 

(B)           Consummation of (A) any recapitalization, reclassification or
change of the Shares (other than changes resulting from a subdivision or
combination) as a result of which the Shares would be converted into, or
exchanged for, stock,

 

12

--------------------------------------------------------------------------------


 

other securities, other property or assets or (B) any share exchange,
consolidation or merger of the Company pursuant to which the Shares will be
converted into cash, securities or other property or any conveyance, transfer,
sale, lease or other disposition in one transaction or a series of transactions
of all or substantially all of the consolidated assets of the Company and its
subsidiaries, taken as a whole, to any person other than one of its
subsidiaries; provided, however, that a transaction where the holders of more
than 50% of all classes of common equity of the Company immediately prior to
such transaction own, directly or indirectly, more than 50% of all classes of
common equity of the continuing or surviving corporation or transferee
immediately after such event shall not be an Additional Termination Event;

 

(C)           If (I) the directors who were members of Company’s board of
directors on the Trade Date or (II) the directors who become members of
Company’s board of directors subsequent to that date and whose election,
appointment or nomination for election by Company stockholders is duly approved
by a majority of the continuing directors on Company’s board of directors at the
time of such approval, either by a specific vote or by approval of the proxy
statement issued by Company on behalf of its entire board of directors in which
such individual is named as nominee for director, cease to constitute at least a
majority of Company’s board of directors.

 

(D)          The Company defaults on any indebtedness with an original aggregate
principal amount of at least USD 125 million and such default results in any
principal and interest on such indebtedness becoming, or becoming capable at
such time of being declared, immediately due and payable.

 

(E)           At any time during the period from and including the Trade Date,
to and including the final Expiration Date, the Shares cease to be listed or
quoted on the Exchange for any reason (other than a Merger Event as a result of
which the shares of common stock underlying the Warrants are listed or quoted on
the New York Stock Exchange, the NASDAQ Global Market or the NASDAQ Global
Select Market (or their respective successors) (each, a “Successor Exchange”))
and are not immediately re-listed or quoted as of the date of such de-listing on
a Successor Exchange.

 

(F)           On or after the Trade Date, a Change in Law (as defined in the
2002 Equity Derivatives Definitions as published by ISDA (the “2002
Definitions”), with any reference in such definition to “Shares” being replaced
with references to “Hedge Position(s)” and without regard to clause (Y) of such
definition) shall have occurred.

 

Notwithstanding the forgoing, a transaction set forth in clauses (A) or
(B) above will not constitute an Additional Termination Event if at least 90% of
the consideration, excluding cash payments for fractional shares, in such
transaction or transactions consists of shares of common stock listed on a
national securities exchange, including the New York Stock Exchange, which will
be so listed when issued or exchanged in connection with such transaction or
transactions.

 

For the avoidance of doubt, in determining the Close-out Amount pursuant to
Section 6(e) of the Agreement, the Determining Party shall act in good faith and
a commercially reasonable manner, and, upon request, the Determining Party shall
provide to the other party a statement showing in reasonable detail, such
calculations (including any quotations, market data or information from internal
sources used in making such calculation); provided that the Determining Party
shall not be obligated to disclose any proprietary model used for such
calculation.

 

13

--------------------------------------------------------------------------------


 

(m)          No Collateral or Setoff. Notwithstanding any provision of the
Agreement or any other agreement between the parties to the contrary, the
obligations of the Company hereunder are not secured by any collateral. Each
party waives any and all rights it may have to set-off delivery or payment
obligations it owes to the other party under the Transaction against any
delivery or payment obligations owed to it by the other party, whether arising
under the Agreement, under any other agreement between the parties hereto, by
operation of law or otherwise. Notwithstanding anything to the contrary in the
Equity Definitions, Bank shall have no obligation hereunder or under the
Agreement to make any delivery or payment to the Company.

 

(n)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If, in respect of the Transaction, an amount is
payable by the Company to Bank, (i) pursuant to Section 9.7 of the Equity
Definitions or Section 12.3 of the 2002 Definitions (except in the event of a
Nationalization, Insolvency, Tender Offer or Merger Event, in each case, in
which the consideration to be paid to holders of Shares consists solely of cash)
or (ii) pursuant to Sections 6(d) and 6(e) of the Agreement (except in the event
of an Event of Default in which the Company is the Defaulting Party or a
Termination Event in which the Company is the Affected Party, other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in
Section 5(b)(i), (ii), (iii), (iv), (v) or (vi) of the Agreement in each case
that resulted from an event or events outside the Company’s control) (a “Payment
Obligation”), the Company may, in its sole discretion, satisfy any such Payment
Obligation by the Share Termination Alternative (as defined below) and shall
give irrevocable telephonic notice to Bank, confirmed in writing within one
Currency Business Day, no later than 12:00 p.m. New York local time on the
Merger Date, the Tender Offer Date, the date of the occurrence of the
Nationalization or Insolvency, or Early Termination Date, as applicable;
provided that if the Company does not validly elect to satisfy its Payment
Obligation by the Share Termination Alternative, Bank shall have the right to
require the Company to satisfy its Payment Obligation by the Share Termination
Alternative, notwithstanding the Company’s election to the contrary.

 

Share Termination Alternative:

Applicable and means that the Company shall deliver to Bank the Share
Termination Delivery Property on the date (the “Share Termination Payment Date”)
when the Payment Obligation would otherwise be due, subject to paragraph
(p)(i) below, in satisfaction, subject to paragraph (p)(ii) below, of the
Payment Obligation in the manner reasonably requested by Bank free of payment.

 

 

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

 

Share Termination Unit Price:

The value to Bank of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to the Company at the time of notification of the Payment Obligation. In
the case of a Private Placement of Share Termination Delivery Units that are
Restricted Shares (as defined below) as set forth in paragraph (p)(i) below, the

 

14

--------------------------------------------------------------------------------


 

 

Share Termination Unit Price shall be determined by the discounted price
applicable to such Share Termination Delivery Units. In the case of a
Registration Settlement of Share Termination Delivery Units that are Restricted
Shares (as defined below) as set forth in paragraph (p)(ii) below, the Share
Termination Unit Price shall be the Settlement Price on the Merger Date, the
Tender Offer Date, the date of the occurrence of the Nationalization or
Insolvency, or Early Termination Date, as applicable.

 

 

Share Termination Delivery Unit:

In the case of a Termination Event or Event of Default, one Share or, in the
case of Nationalization, Insolvency, Tender Offer or Merger Event, a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency, Tender Offer or Merger Event. If such Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.

 

 

Failure to Deliver:

Inapplicable

 

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 6.6,
6.7, 6.8, 6.9 and 6.10 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that Share Termination Alternative is applicable to the Transaction.

 

(o)           Registration/Private Placement Procedures. If, in the reasonable
opinion of Bank based upon advice of counsel, following any delivery of Shares
or Share Termination Delivery Property to Bank hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Bank subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the election of the
Company, unless waived by Bank. Notwithstanding the foregoing, solely in respect
of any Daily Number of Warrants exercised or deemed exercised on any Expiration
Date, the Company shall elect, prior to the first Settlement Date for the First
Expiration Date, a Private Placement Settlement or Registration Settlement for
all deliveries of Restricted Shares for all such Expiration Dates which election
shall be applicable to all Settlement Dates for such Daily Number of Warrants
and the procedures in clause (i) or clause (ii) below shall apply for all such
delivered Restricted Shares on an aggregate basis commencing after the final
Settlement Date for such Daily Number of Warrants. The Calculation Agent shall
make reasonable adjustments to settlement

 

15

--------------------------------------------------------------------------------


 

terms and provisions under this Confirmation to reflect a single Private
Placement or Registration Settlement for such aggregate Restricted Shares
delivered hereunder.

 

(i)            If the Company elects to settle the Transaction pursuant to this
clause (i) (a “Private Placement Settlement”), then delivery of Restricted
Shares by the Company shall be effected pursuant to customary private placement
procedures with respect to such Restricted Shares of similar size in form and
substance reasonably acceptable to Bank; provided that the Company may not elect
a Private Placement Settlement if, on the date of its election, it has taken, or
caused to be taken, any action that would make unavailable either the exemption
pursuant to Section 4(2) of the Securities Act for the sale by the Company to
Bank (or any affiliate designated by Bank) of the Restricted Shares or the
exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Restricted Shares by Bank (or any such affiliate of Bank). The
Private Placement Settlement of such Restricted Shares shall include customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Bank, due diligence rights (for Bank or any
designated buyer of the Restricted Shares by Bank), opinions and certificates,
and such other documentation as is customary for private placement agreements
with respect to companies of comparable size, maturity and line of business, all
reasonably acceptable to Bank. In the case of a Private Placement Settlement,
Bank shall determine the appropriate discount to the Share Termination Unit
Price (in the case of settlement of Share Termination Delivery Units pursuant to
paragraph (o) above) or any Settlement Price (in the case of settlement of
Shares pursuant to Section 2 above) applicable to such Restricted Shares in a
commercially reasonable manner and appropriately adjust the amount of such
Restricted Shares to be delivered to Bank hereunder; provided that in no event
such number shall be greater than 1.8 times the Number of Shares (the “Maximum
Amount”). Notwithstanding the Agreement or this Confirmation, the date of
delivery of such Restricted Shares shall be the Exchange Business Day following
notice by Bank to the Company, of such applicable discount and the number of
Restricted Shares to be delivered pursuant to this clause (i). For the avoidance
of doubt, delivery of Restricted Shares shall be due as set forth in the
previous sentence and not be due on the Share Termination Payment Date (in the
case of settlement of Share Termination Delivery Units pursuant to paragraph
(o) above) or on the Settlement Date for such Restricted Shares (in the case of
settlement in Shares pursuant to Section 2 above).

 

(ii)           If the Company elects to settle the Transaction pursuant to this
clause (ii) (a “Registration Settlement”), then the Company shall promptly (but
in any event no later than the beginning of the Resale Period) file and use its
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Bank, to cover the
resale of such Restricted Shares in accordance with customary resale
registration procedures, including covenants, conditions, representations,
underwriting discounts (if applicable), commissions (if applicable), indemnities
due diligence rights, opinions and certificates, and such other documentation as
is customary for equity resale underwriting agreements with respect to companies
of comparable size, maturity and line of business, all reasonably acceptable to
Bank. If Bank, in its sole reasonable discretion, is not satisfied with such
procedures and documentation Private Placement Settlement shall apply. If Bank
is satisfied with such procedures and documentation, it shall sell the
Restricted Shares pursuant to such registration statement during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Restricted Shares (which, for the avoidance of doubt, shall be (x) any
Settlement Date in the case of an exercise of Warrants prior to the First
Expiration Date pursuant to Section 2 above, (y) the Share Termination Payment
Date in case of settlement in Share Termination Delivery Units pursuant to
paragraph (o) above or (z) the Settlement Date in respect of the final
Expiration Date for all Daily Number of Warrants) and ending on the earliest of
(i) the Exchange Business Day on which Bank completes the sale of all

 

16

--------------------------------------------------------------------------------


 

Restricted Shares or, in the case of settlement of Share Termination Delivery
Units, a sufficient number of Restricted Shares so that the realized net
proceeds of such sales exceed the Payment Obligation (as defined above),
(ii) the date upon which all Restricted Shares have been sold or transferred
pursuant to Rule 144 (or similar provisions then in force) or Rule 145(d)(2) (or
any similar provision then in force) under the Securities Act and (iii) the date
upon which all Restricted Shares may be sold or transferred by a non-affiliate
pursuant to Rule 144 (or any similar provision then in force) or
Rule 145(d)(2) (or any similar provision then in force) under the Securities
Act. If the Payment Obligation exceeds the realized net proceeds from such
resale, the Company shall transfer to Bank by the open of the regular trading
session on the Exchange on the Exchange Trading Day immediately following the
last day of the Resale Period the amount of such excess (the “Additional
Amount”) in cash or in a number of Shares (“Make-whole Shares”) in an amount
that, based on the Settlement Price on the last day of the Resale Period (as if
such day was the “Valuation Date” for purposes of computing such Settlement
Price), has a dollar value equal to the Additional Amount. The Resale Period
shall continue to enable the sale of the Make-whole Shares. If the Company
elects to pay the Additional Amount in Shares, the requirements and provisions
for Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. In no event shall the
Company deliver a number of Restricted Shares greater than the Maximum Amount.

 

(iii)          Without limiting the generality of the foregoing, the Company
agrees that any Restricted Shares delivered to Bank, as purchaser of such
Restricted Shares, (i) may be transferred by and among Bank and its affiliates
and the Company shall effect such transfer without any further action by Bank
and (ii) after the period of 6 months from the Trade Date (or 1 year from the
Trade Date if, at such time, informational requirements of Rule 144(c) are not
satisfied with respect to the Company) has elapsed after any Settlement Date for
such Restricted Shares, the Company shall promptly remove, or cause the transfer
agent for such Restricted Shares to remove, any legends referring to any such
restrictions or requirements from such Restricted Shares upon request by Bank
(or such affiliate of Bank) to the Company or such transfer agent, without any
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Bank (or such affiliate of Bank).

 

If (x) the Company shall fail to effectuate the Private Placement Settlement as
set forth in clause (i) or (y) the Company shall fail to effectuate the
Registration Settlement as set forth in clause (ii) and the Company shall fail
to effectuate the Private Placement Settlement following its failure to
effectuate the Registration Settlement, then either the failure set forth in
clause (x) or the failure set forth in clause (y) shall constitute an Event of
Default with respect to which the Company shall be the Defaulting Party.

 

(p)           Limit on Beneficial Ownership. Notwithstanding anything to the
contrary in the Agreement or this Confirmation, Bank may not exercise any
Warrant hereunder, have the “right to acquire” (within the meaning of NYSE
Rule 312.04(g)) Shares upon exercise of any Warrant hereunder or be entitled to
take delivery of any Shares deliverable hereunder, and Automatic Exercise shall
not apply with respect to any Warrant hereunder if, upon receipt of such Shares,
(i) the Share Amount would exceed the Post-Effective Limit, or (ii) the
“beneficial ownership” (within the meaning of Section 13 or Section 16 of the
Exchange Act and the rules promulgated thereunder) of Shares by Bank Group would
be equal to or greater than the lesser of (A) 4.5% of the then outstanding
Shares and (B) 12,013,276 Shares (the “Threshold Number of Shares”).  Any
purported delivery hereunder shall be void and have no effect to the extent (but
only to the extent) that, after such delivery, (i) the Share Amount would exceed
the Post-Effective Limit, or (ii) Bank Group would directly or indirectly so
beneficially own in excess of the Threshold Number of Shares.  If any delivery
owed to Bank hereunder is not made, in whole or in part, as a result of this
provision, the Company’s obligation to make such delivery shall not be
extinguished and the Company shall

 

17

--------------------------------------------------------------------------------


 

make such delivery as promptly as practicable after, but in no event later than
one Exchange Business Day after, Bank gives notice to the Company that such
delivery would not result in (i) the Share Amount exceeding the Post-Effective
Limit, or (ii) Bank Group directly or indirectly beneficially owning in excess
of the Threshold Number of Shares.

 

(q)           Share Deliveries. The Company acknowledges and agrees that, to the
extent the holder of this Warrant is not then an affiliate and has not been an
affiliate for 90 days (it being understood that Bank will not be considered an
affiliate under this paragraph solely by reason of its receipt of Shares
pursuant to the Transaction), and otherwise satisfies all holding period and
other requirements of Rule 144 of the Securities Act applicable to it, any
delivery of Shares or Share Termination Delivery Property hereunder at any time
after 6 months from the Trade Date (or 1 year from the Trade Date if, at such
time, informational requirements of Rule 144(c) are not satisfied with respect
to the Company) shall be eligible for resale under Rule 144 of the Securities
Act and the Company agrees to promptly remove, or cause the transfer agent for
such Shares or Share Termination Delivery Property, to remove, any legends
referring to any restrictions on resale under the Securities Act from the Shares
or Share Termination Property. The Company further agrees that any delivery of
Shares or Share Termination Delivery Property prior to the date that is 6 months
from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect to the
Company), may be transferred by and among Bank and its affiliates and the
Company shall effect such transfer without any further action by Bank.
Notwithstanding anything to the contrary herein, the Company agrees that any
delivery of Shares or Share Termination Delivery Property shall be effected by
book-entry transfer through the facilities of DTC, or any successor depositary,
if at the time of delivery, such class of Shares or class of Share Termination
Delivery Property is in book-entry form at DTC or such successor depositary.
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of the Company herein
shall be deemed modified to the extent necessary, in the opinion of outside
counsel of the Company, to comply with Rule 144 of the Securities Act, as in
effect at the time of delivery of the relevant Shares or Share Termination
Property.

 

(r)            Hedging Disruption Event. The occurrence of a Hedging Disruption
Event will constitute an Additional Termination Event under the Agreement
permitting Bank to terminate the Transaction or any portion of the Transaction,
with the Company as the sole Affected Party and the Transaction or such portion
of the Transaction as the sole Affected Transaction.

 

“Hedging Disruption Event” means with respect to Bank, as determined in its
reasonable discretion, the inability or impracticality, due to market
illiquidity, illegality, lack of hedging transactions or credit worthy market
participants or other similar events, to establish, re-establish or maintain any
transactions necessary or advisable to hedge, directly or indirectly, the equity
price risk of entering into and performing under the Transaction on terms
including costs reasonable to Bank or an affiliate in its reasonable discretion,
including (x) the event that at any time Bank reasonably concludes that it or
any of its affiliates are unable to establish, re-establish or maintain a full
hedge of its position in respect of the Transaction through share borrowing
arrangements on terms including costs deemed reasonable to Bank in its
reasonable discretion and (y) the event where upon Bank or its affiliate would
incur a materially increased cost in establishing, re-establishing or
maintaining a full hedge of the equity price risk (including without limitation
the volatility risk) in respect of the Transaction directly or indirectly as a
result of actions taken by the Company. For the avoidance of doubt, the parties
hereto agree that if (i) Bank reasonably determines that it is unable to borrow
Shares to hedge its exposure with respect to the Transaction at a rate of
borrowing that is less than 100 basis points or (ii) Bank, in its good faith
reasonable judgment, determines that it cannot hedge its obligations pursuant to
the Transaction in the public market without registration under the Securities
Act or as a result of any legal, regulatory or self-regulatory requirements or
related policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by

 

18

--------------------------------------------------------------------------------


 

Bank), an Additional Termination Event under the Agreement shall occur with the
Company as the sole Affected Party and the Transaction as the sole Affected
Transaction.

 

(s)           Maximum Share Delivery. Notwithstanding any other provision of
this Confirmation, the Agreement or the Equity Definitions, in no event will the
Company be required to deliver more than the Maximum Amount of Shares in the
aggregate to Bank in connection with the Transaction, subject to the provisions
below regarding Deficit Shares.  In the event the Company shall not have
delivered the full number of Shares otherwise due in connection with the
Transaction as a result of the first sentence of this paragraph relating to the
Maximum Amount (such deficit, the “Deficit Shares”), the Company shall be
continually obligated to deliver, from time to time until the full number of
Deficit Shares have been delivered pursuant to this paragraph, Shares when, and
to the extent, that (i) Shares are repurchased, acquired or otherwise received
by the Company or any of its subsidiaries after the Trade Date (whether or not
in exchange for cash, fair value or any other consideration), (ii) authorized
and unissued Shares reserved for issuance in respect of other transactions prior
to such date which prior to the relevant delivery date become no longer so
reserved and (iii) the Company additionally authorizes any unissued Shares that
are not reserved for other transactions. The Company shall immediately notify
Bank of the occurrence of any of the foregoing events (including the aggregate
number of Shares subject to clause (i), (ii) or (iii) and the corresponding
number of Shares to be delivered) and promptly deliver the Applicable Percentage
of such aggregate number of Shares thereafter.

 

(t)            Right to Extend. Bank may postpone, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Bank determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
Bank’s hedging or hedge unwind activity hereunder in light of existing liquidity
conditions or to enable Bank to effect purchases of Shares in connection with
its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Bank were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Bank.

 

(u)           Status of Claims in Bankruptcy. Bank acknowledges and agrees that
this Confirmation is not intended to convey to Bank rights with respect to the
Transaction that are senior to the claims of common stockholders of the Company
in any U.S. bankruptcy proceedings of the Company; provided that nothing herein
shall limit or shall be deemed to limit Bank’s right to pursue remedies in the
event of a breach by the Company of its obligations and agreements with respect
to the Transaction; provided, further, that nothing herein shall limit or shall
be deemed to limit Bank’s rights in respect of any transactions other than the
Transaction.

 

(v)           Governing Law; Exclusive Jurisdiction. For the Agreement and this
Confirmation, New York law (without reference to choice of law doctrine to the
extent inconsistent with choice of New York law).  Section 13(b) of the
Agreement is hereby amended by (i) deleting the words “non-exclusive” in
Section 13(b)(i)(2) and replacing them with the word “exclusive”, and (ii) 
inserting after the word “law” in Section 13(b)(iii) the words “and subject to
Section 13(b)(i)(2)”.

 

(w)          Waiver of Jury Trial. Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to the Transaction. Each party
(i) certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into the Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

(x)            Tax Disclosure. Effective from the date of commencement of
discussions concerning the Transaction, the Company and each of its employees,
representatives, or other agents may disclose

 

19

--------------------------------------------------------------------------------


 

to any and all persons, without limitation of any kind, the tax treatment and
tax structure of the Transaction and all materials of any kind (including
opinions or other tax analyses) that are provided to the Company relating to
such tax treatment and tax structure.

 

(y)           Securities Contract; Swap Agreement. The parties hereto intend
for:  (a) the Transaction to be a “securities contract” and a “swap agreement”
and the Agreement to be a “master netting agreement”, in each case as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(7), 362(b)(27), 362(o), 546(e),
546(g), 555 and546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code; (b) a
party’s right to liquidate the Transaction and to exercise any other remedies
upon the occurrence of any Event of Default or Termination Event under the
Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” as described in the Bankruptcy Code; and (c) each payment
and delivery of cash, securities or other property hereunder to constitute a
“margin payment” or “settlement payment” and a “transfer” as defined in the
Bankruptcy Code.

 

20

--------------------------------------------------------------------------------



 


COUNTERPARTY HEREBY AGREES (A) TO CHECK THIS CONFIRMATION CAREFULLY AND
IMMEDIATELY UPON RECEIPT SO THAT ERRORS OR DISCREPANCIES CAN BE PROMPTLY
IDENTIFIED AND RECTIFIED AND (B) TO CONFIRM THAT THE FOREGOING (IN THE EXACT
FORM PROVIDED BY BANK) CORRECTLY SETS FORTH THE TERMS OF THE AGREEMENT BETWEEN
BANK AND COUNTERPARTY WITH RESPECT TO THE TRANSACTION, BY MANUALLY SIGNING THIS
CONFIRMATION OR THIS PAGE HEREOF AS EVIDENCE OF AGREEMENT TO SUCH TERMS AND
PROVIDING THE OTHER INFORMATION REQUESTED HEREIN AND IMMEDIATELY RETURNING AN
EXECUTED COPY TO EQUITY DERIVATIVES DOCUMENTATION DEPARTMENT, FACSIMILE
NO. (212) 428-1980/83.

 


 


 


 


 

 

 

Very truly yours,

 

 

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel W. Kopper

 

 

 

Authorized Signatory

 

 

 

Name:

 

 

 

 

 

 

 

 

Accepted and confirmed

 

 

 

as of the Trade Date:

 

 

 

 

 

 

 

TEXTRON INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mary F. Lovejoy

 

 

 

Authorized Signatory

 

 

 

Name: Mary F. Lovejoy

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule A

 

For each Expiration Date, the Daily Number of Warrants is set forth below.

 

Expiration Date

 

Daily Number of Warrants

 

 

 

 

 

August 1, 2013

 

50,794

 

August 2, 2013

 

50,794

 

August 5, 2013

 

50,794

 

August 6, 2013

 

50,794

 

August 7, 2013

 

50,794

 

August 8, 2013

 

50,794

 

August 9, 2013

 

50,794

 

August 12, 2013

 

50,794

 

August 13, 2013

 

50,794

 

August 14, 2013

 

50,794

 

August 15, 2013

 

50,794

 

August 16, 2013

 

50,794

 

August 19, 2013

 

50,794

 

August 20, 2013

 

50,794

 

August 21, 2013

 

50,794

 

August 22, 2013

 

50,794

 

August 23, 2013

 

50,794

 

August 26, 2013

 

50,794

 

August 27, 2013

 

50,794

 

August 28, 2013

 

50,794

 

August 29, 2013

 

50,794

 

August 30, 2013

 

50,794

 

September 3, 2013

 

50,794

 

September 4, 2013

 

50,794

 

September 5, 2013

 

50,794

 

September 6, 2013

 

50,794

 

September 9, 2013

 

50,794

 

September 10, 2013

 

50,794

 

September 11, 2013

 

50,794

 

September 12, 2013

 

50,794

 

September 13, 2013

 

50,794

 

September 16, 2013

 

50,794

 

September 17, 2013

 

50,794

 

September 18, 2013

 

50,794

 

September 19, 2013

 

50,794

 

September 20, 2013

 

50,794

 

September 23, 2013

 

50,794

 

September 24, 2013

 

50,794

 

September 25, 2013

 

50,794

 

September 26, 2013

 

50,794

 

September 27, 2013

 

50,794

 

 

A-1

--------------------------------------------------------------------------------


 

Expiration Date

 

Daily Number of Warrants

 

 

 

 

 

September 30, 2013

 

50,794

 

October 1, 2013

 

50,794

 

October 2, 2013

 

50,794

 

October 3, 2013

 

50,779

 

 

A-2

--------------------------------------------------------------------------------